UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): March 3, 2014 SWISHER HYGIENE INC. (Exact name of registrant as specified in its charter) Delaware (State or Other Jurisdiction of Incorporation) 001-35067 27-3819646 (Commission File Number) (I.R.S. Employer Identification No.) 4725 Piedmont Row Drive, Suite 400 Charlotte, North Carolina (Address of Principal Executive Offices) (Zip Code) (704) 364-7707 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, If Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2 (b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4 (c)) Item5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On March 3, 2014, Steven R. Berrard informed the Board of Directors of Swisher Hygiene Inc. (the "Company") that he will not stand for reelection at the Company’s 2014 Annual Meeting of Stockholders. The Company issued a press release on March 6, 2014 regarding Mr. Berrard’s notification to the Board of Directors, a copy of which is attached to this report as Exhibit 99.1 and is incorporated herein by reference. Item9.01. Financial Statements and Exhibits. (d) Exhibits ExhibitNo. Exhibit Description Press release, dated March 6, 2014. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SWISHER HYGIENE INC. Date: March 6, 2014 By: /s/William T. Nanovsky William T. Nanovsky Senior Vice President and Chief Financial Officer 3 EXHIBIT INDEX ExhibitNo. Exhibit Description Press release, dated March 6, 2014. 4
